DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 07 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. (PCT Patent Application Publication WO 2018/129494).
Boswell et al. discloses multilayer beauty care products which have a water soluble film zone with a water soluble polymer and a skin active agent (abstract). This product also has a barrier patch with an adhesive zone, and the water soluble film zone can be discontinuous (id.). The patch or mask thus can be used to cosmetically treat skin, the skin being treated including facial areas such as forehead and cheeks, as well as combinations of areas (page 32, lines 17-26). The product is also considered to personalized, as the product is taught to have any size and shape adapted to conform to a desired target area of skin (page 25, lines 7-9).
.
An example is shown in Figures 2A-B, where the water soluble film zone is discontinuous (element 6) and separated from each other zone by an air gap, with the water soluble film zone also separated by the barrier patch. The backing layer is ethylene vinyl acetate in the examples, and this is a hydrophobic material.
Thus, Boswell et al. discloses beauty care products comprising the individual elements instantly recited (a patch for the face, and with barriers between the areas with the skin care active) and together these would provide a facial mask as recited by instant claim 9.  However, Boswell et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the patches of the prior art. Since this modification of the prior art represents nothing more than the predictable use of prior art elements according to their established functions a prima facie case of obviousness exists. See MPEP 2141. 
	Instant claim 10 recites a limitation to the barrier, and both the air gaps and the ethylene vinyl acetate backing layer are hydrophobic.
Instant claims 14-16 further limit the material in which the benefit agents are disposed. Boswell et al. discloses the water soluble film is prepared from a polymer such as gelatin (page 11, lines 5-12), which is a hydrogel forming polymer and is also instantly recited as the matrix polymer (instant claim 16). 
Instant claim 17 recites that the facial mask has a forehead zone and a cheek zone, and such areas are suggested by Boswell et al., as well as their combination into a single product.

Response to Arguments
	The Applicant argues that the rejection over Boswell et al. is not proper. The Applicant states that Boswell et al. does not teach a facial mask with isolated regions corresponding to facial regions when disposed on the user’s face, as well as failing to teach barrier constructs.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The isolated regions instantly recited are taught by Boswell et al., which teaches masks with different water soluble film regions separated by barriers (both air gaps and the backing material). These discontinuous areas read upon the isolated regions recited by instant claim 9. And as for instant claim 17, the product as a whole can have forehead and cheek zones, thus reading upon that limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699